Order unanimously reversed on the law and in the exercise of discretion and writ sustained unless the bail is reduced to an amount not to exceed $75,000, in which event the order is affirmed and the writ dismissed. Memorandum: The action of the County Judge in fixing the bail at $100,000 was an improvident exercise of discretion in that the amount was excessive. (Appeal from order of Monroe Special Term dismissing a writ of habeas corpus.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ. (Decision and order entered April 10,1962.)